IN THE SUPREME COURT OF THE STATE OF NEVADA


                TRAVIS WILFORD BOWLES,                                  No. 85448
                Petitioner,
                vs.
                THE SECOND JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                             LED
                IN AND FOR THE COUNTY OF                                 OCT 1 3 2022
                WASHOE; AND THE HONORABLE
                CONNIE J. STEINHEIMER, DISTRICT
                JUDGE,
                Respondents.

                                       ORDER DENYING PETITION

                             This is an original pro se petition for a writ of mandamus or in
                the alternative to show cause per NRS 34.160 et. seq. seeking to compel the
                district court to reinstate his postconviction petition for a writ of habeas
                corpus.
                             Petitioner was convicted in 2012 of six counts of lewdness with
                a child under the age of 14 years. In 2013, petitioner filed in the district
                court a petition for a writ of habeas corpus, and in 2015, petitioner
                supplemented his petition. The State moved to dismiss the petition and
                supplemented petition, and in 2016, after holding a hearing on the motion,
                the district court dismissed petitioner's habeas action. The district court
                order of dismissal indicates that the district court considered petitioner's
                claims for relief and determined that they did not warrant an evidentiary
                hearing. Petitioner now seeks a writ from this court directing the district
                court to reinstate his habeas action.
                             This court has original jurisdiction to issue writ of mandamus,
                and the issuance of such extraordinary relief is within this court's sole
SUPREME COURT   discretion. D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468,
     OF
   NEVADA



                                                                                    z 351
                474-75, 168 P.3d 731, 736-37 (2007). A writ of mandamus is available to
                compel the performance of an act which the law requires as a duty resulting
                from an office, trust, or station. NRS 34.160. Petitioner bears the burden
                of demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841. 844 (2004).
                            Having considered      the   petition,   we   conclude that     our
                extraordinary relief is not warranted.     A district court's dismissal of a
                postconviction habeas petition without an evidentiary hearing is not
                procedurally improper, NRS 34.770(2) ("If the judge or justice determines
                that the petitioner is not entitled to relief and an evidentiary hearing is not
                required, the judge or justice shall dismiss the petition without a hearing."),
                and the challenged district court order expressly determined that no
                evidentiary hearing was warranted. Petitioner has failed to demonstrate
                that the district court's determination was improper or that petitioner's
                habeas petition should be reinstated. See NRS 34.160. Accordingly, we
                            ORDER the petition DENIED.


                                                                                     C.J.
                                                    Parraguirre


                                                                                     J.
                                                    Hardesty


                                                           A/ksy;^-Q                 J.
                                                    Stiglich



                cc:   Hon. Connie J. Steinheirner, District Judge
SUPREME COURT
                      Travis Wilford Bowles
     OF
   NEVADA
                Attorney General/Carson City
                Washoe County District Attorney
                Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA


III) 104, A

                                            3